Citation Nr: 0417455	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) evaluation for 
a right salpingectomy.

3.  Entitlement to an increased (compensable) evaluation for 
an appendectomy scar.

4.  Entitlement to service connection for a right ovarian 
cyst on the basis of new and material evidence.

5.  Entitlement to service connection for status post-
operative total abdominal hysterectomy, Moschcowitz 
culdoplasty and removal of paratubal cyst, residuals of 
adenomyosis and uterine leiomyomata, claimed as 
endometriosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from April 1980 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

The veteran testified at a hearing before RO personnel in 
September 2001.  She testified again at a Travel Board 
hearing before the undersigned Veterans Law Judge sitting in 
New Orleans, Louisiana in January 2004.  Transcripts of both 
hearings are of record.

In a rating decision dated in July 2003, the RO denied the 
following claims: (1) entitlement to an increased 
(compensable) evaluation for a right salpingectomy; (2) an 
increased (compensable) evaluation for an appendectomy scar; 
(3) service connection for a right ovarian cyst on the basis 
of new and material evidence; and (4) service connection for 
status post-operative total abdominal hysterectomy, 
Moschcowitz culdoplasty and removal of paratubal cyst, 
residuals of adenomyosis and uterine leiomyomata, claimed as 
endometriosis.  In a July 2003 statement, the veteran 
expressed disagreement with this decision.  As a statement of 
the case has not been issued as to this matter, it must be 
remanded for appropriate development.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

These issues are, therefore, addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Additionally, in a statement dated in December 2003, the 
veteran requested increased compensation based on surgery on 
December 15, 2003, for the removal of her ovaries and 
fallopian tubes.  The matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The veteran has PTSD due to her experiences while on active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
`
Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
favorable disposition reached herein.

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and claimed inservice stressors; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor in allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In personal assault cases, it is recognized that service 
records may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities.  See Patton v. West, 12 Vet. App. 
272, 278 (1999).

The record in this case reveals the veteran has been 
diagnosed with PTSD, on a number of different occasions in 
the years following service discharge.  She has received 
treatment for PTSD at the New Orleans VAMC.  She attributes 
her PTSD to a sexual assault by another woman while she was 
on active duty.  Specifically, the veteran has indicated that 
while stationed in Germany in 1984, she was drugged while at 
a social gathering, taken to a dark room, and sexually 
assaulted by a female who threatened to ruin her career or 
kill her if she reported the incident.

The service medical records do not reflect that the veteran 
had problems during service.  However, at her January 2004 
Travel Board hearing, the veteran testified that following 
the alleged attack, she did not report the incident, but 
rather, tried to "do[] everything right so I wouldn't be 
drawn to negative or . . . to draw attention to myself."  
She also indicated that she knew she would be transferred to 
California shortly following the alleged incident.  Military 
orders dated in July 1984 show that the veteran was to 
transfer to a base in California with a reporting date of 
February 3, 1985.  Further, following the alleged attack, the 
veteran testified that she suddenly broke off her engagement 
with her now-husband.  She stated, "I didn't feel worthy.  I 
didn't feel that he should have me.  I felt dirty.  I felt 
ruined.  I just felt that I needed to be by myself."  This 
account is corroborated by a lay statement from the veteran's 
spouse who indicated that in December 1984, the veteran told 
him she no longer wanted to be married.  He wrote, "The only 
reason she gave me for calling off the wedding was that she 
was not good enough . . .and that I should find someone 
better to marry."  

The Board finds these indications of behavior changes provide 
sufficient credible supporting evidence of the claimed 
stressors.  This kind of social behavioral change is 
expressly listed in 38 C.F.R. § 3.304(f) as corroborative of 
an alleged stressor.  Credible supporting evidence does not 
mean the evidence proves the incident(s) occurred, but rather 
that there be at least an approximate balance of positive and 
negative evidence that it occurred, with the benefit of the 
doubt being resolved in the veteran's favor.

As noted above, the veteran has been diagnosed with PTSD.  
Several VA examiners, who have treated the veteran for her 
PTSD, have associated the disorder with her in-service 
"lesbian sexual assault."  Various reports indicate that 
the veteran meets the criteria for a diagnosis of PTSD.  
Although a January 2002 VA examiner related the veteran's 
PTSD to childhood sexual trauma, this examiner opined that 
the condition might have been exacerbated by military sexual 
trauma.  Various lay statements indicate that the veteran now 
has extreme difficulty interacting with women, even her own 
daughters, who are maturing.  The veteran responds with 
extreme anxiety upon any physical contact with a woman.  She 
reports even feeling uncomfortable hugging her daughters.

Having considered all the evidence, the Board finds that it 
is at least in equipoise.  Under the circumstances, the 
veteran prevails as to her claim for service connection for 
PTSD.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.


REMAND

As noted above, the veteran expressed disagreement with a 
rating decision dated in July 2003 which denied the following 
claims:  (1) entitlement to an increased (compensable) 
evaluation for a right salpingectomy; (2) an increased 
(compensable) evaluation for an appendectomy scar; (3) 
service connection for a right ovarian cyst on the basis of 
new and material evidence; and (4) service connection for 
status post-operative total abdominal hysterectomy, 
Moschcowitz culdoplasty and removal of paratubal cyst, 
residuals of adenomyosis and uterine leiomyomata, claimed as 
endometriosis.  As a statement of the case has not been 
issued as to this matter, it must be remanded for appropriate 
development. 

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The RO should issue a statement 
of the case on the issues denied 
in the July 2003 rating decision, 
set forth above.  The veteran is 
informed that these issues will 
be addressed by the Board 
following the issuance of the 
statement of the case only if she 
files a timely and adequate 
substantive as to the issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



